
	
		I
		112th CONGRESS
		2d Session
		H. R. 5866
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To enhance Food and Drug Administration oversight of
		  medical device recalls, to provide for the conditional clearance of certain
		  medical devices, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Device Patient Safety
			 Act.
		2.Oversight of
			 device recalls by the Food and Drug Administration
			(a)DefinitionsIn
			 this Act:
				(1)CommissionerThe
			 term Commissioner means the Commissioner of Food and Drugs.
				(2)DeviceThe
			 term device has the meaning given that term in section 201(h) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(h)).
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(b)Actions by
			 SecretaryTo enhance the oversight by the Food and Drug
			 Administration of device recalls, the Secretary of Health and Human Services,
			 acting through the Commissioner of Food and Drugs, shall carry out the
			 activities described in this section.
			(c)Assessment of
			 device recall information
				(1)In
			 general
					(A)Assessment
			 programThe Secretary shall establish a program to routinely and
			 systematically assess—
						(i)information
			 submitted to the Secretary pursuant to a device recall order under section
			 518(e) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360h(e));
			 and
						(ii)information
			 required to be reported to the Secretary regarding a correction or removal of a
			 device under section 519(g) of such Act (21 U.S.C. 360i(g)).
						(B)UseThe
			 Secretary shall use the assessment of information described under subparagraph
			 (A) to proactively identify strategies for mitigating health risks presented by
			 defective or unsafe devices.
					(2)DesignThe
			 program under paragraph (1) shall be designed, at a minimum, to
			 identify—
					(A)trends in the
			 numbers and types of device recalls;
					(B)the types of
			 devices in each device class that are most frequently recalled;
					(C)the causes of
			 device recalls;
					(D)the length of time
			 needed for a person subject to a device recall to complete the recall;
					(E)the length of time
			 needed for the Secretary to terminate a device recall;
					(F)whether the
			 Secretary has performed a device recall audit check;
					(G)which persons have
			 been subject to the most device recalls; and
					(H)any other
			 information as the Secretary determines appropriate.
					(d)Audit check
			 proceduresThe Secretary shall clarify procedures for conducting
			 device recall audit checks to improve the ability of investigators to perform
			 these checks in a consistent manner.
			(e)Assessment
			 criteriaThe Secretary shall develop explicit criteria for
			 assessing whether a person subject to a recall order under section 518(e) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360h(e)) or to a
			 requirement under section 519(g) of such Act (21 U.S.C. 360i(g)) has performed
			 an effective correction or removal action under such section 519(g).
			(f)Termination of
			 recalls
				(1)In
			 generalThe Secretary shall document the basis for the
			 termination by the Food and Drug Administration of—
					(A)an individual
			 device recall ordered under section 518(e) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360h(e)); and
					(B)the requirement on
			 a manufacturer or importer of a device to report any correction or removal
			 action for which a report is required to be submitted to the Secretary under
			 section 519(g) of such Act (21 U.S.C. 360i(g)).
					(2)Publication
					(A)In
			 generalThe Secretary shall, with respect to each termination
			 described in paragraph (1), publish the documentation required under such
			 paragraph not later than 180 days after such termination.
					(B)Protection of
			 confidential information or trade secretsBefore public
			 disclosure of the documentation under subparagraph (A), the Secretary shall
			 delete from the documentation the following:
						(i)Any
			 information that constitutes trade secret or confidential commercial or
			 financial information.
						(ii)Any
			 personnel, medical, or similar information, including the serial numbers of
			 implanted devices, which would constitute a clearly unwarranted invasion of
			 personal privacy.
						3.Conditional
			 clearance of certain medical devices
			(a)In
			 generalChapter V of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by
			 inserting after section 510 the following:
				
					510A.Conditional
				clearance of certain medical devices
						(a)In
				generalNotwithstanding any
				other provision of law, the Secretary may conditionally clear for introduction
				into interstate commerce for commercial distribution a medical device intended
				for human use if such medical device is cleared pursuant to section
				510(k).
						(b)Postclearance
				requirementsAs part of the conditional clearance under
				subsection (a), the Secretary may impose the following:
							(1)The Secretary may
				restrict the sale, distribution, or use of the device but only to the extent
				that the sale, distribution, or use of the device may be restricted pursuant to
				section 520(e).
							(2)The
				Secretary—
								(A)may require
				continuing evaluation and periodic reporting on the safety, effectiveness, and
				reliability of the device for its intended use; and
								(B)shall, to the
				extent the Secretary makes a requirement under subparagraph (A), state in the
				clearance order the reason or purpose for such a requirement and the number of
				patients to be evaluated and the reports required to be submitted.
								(3)The Secretary may
				require a prominent display in the labeling of the device and in the
				advertising of warnings, hazards, or precautions important for the device's
				safe and effective use, including patient information such as information
				provided to the patient on alternative modes of therapy and on risks and
				benefits associated with the use of the device.
							(4)The
				Secretary—
								(A)may require
				maintenance of records that will enable the applicant to submit to the Food and
				Drug Administration information needed to trace patients if such information is
				necessary to protect the public health; and
								(B)shall, to the
				extent the Secretary makes the requirement under subparagraph (A), require that
				the identity of any patient be disclosed in records maintained under the
				postclearance reporting requirements only to the extent required for the
				medical welfare of the individual, to determine the safety or effectiveness of
				the device, or to verify a record, report, or information submitted to the
				agency.
								(5)The Secretary may
				require maintenance of records for specified periods of time and organization
				and indexing of records into identifiable files to enable the Food and Drug
				Administration to determine whether there is reasonable assurance of the
				continued safety and effectiveness of the device.
							(6)The Secretary may
				require submission of periodic reports, at specified intervals, which reports
				shall comply with the following:
								(A)Identify any of
				the following changes:
									(i)New indications
				for use of the device.
									(ii)Labeling
				changes.
									(iii)The use of a
				different facility or establishment to manufacture, process, or package the
				device.
									(iv)Changes in
				sterilization procedures.
									(v)Changes in
				packaging.
									(vi)Changes in the
				performance or design specifications, circuits, components, ingredients,
				principle of operation, or physical layout of the device.
									(vii)Extension of the
				expiration date of the device based on data obtained under a new or revised
				stability or sterility testing protocol.
									(viii)A change that
				does not affect the device's safety or effectiveness.
									(B)Contain a summary
				and bibliography of the following information not previously submitted:
									(i)Unpublished
				reports of data from any clinical investigations or nonclinical laboratory
				studies involving the device or related devices and known to or that reasonably
				should be known to the applicant.
									(ii)Reports in the
				scientific literature concerning the device and known to or that reasonably
				should be known to the applicant. If, after reviewing the summary and
				bibliography, the Food and Drug Administration concludes that the agency needs
				a copy of the unpublished or published reports, the Food and Drug
				Administration shall notify the applicant that copies of such reports should be
				submitted.
									(C)Identify changes
				made pursuant to an exception or alternative granted under section 801.128 or
				809.11 of title 21, Code of Federal Regulations.
								(7)The Secretary may
				require batch testing of the device.
							(8)The Secretary may
				provide for any other requirements determined by the Secretary to be necessary
				to provide reasonable assurance, or continued reasonable assurance, of the
				safety and effectiveness of the device.
							(9)The Secretary may
				require device tracking as provided under part 821 of title 21, Code of Federal
				Regulations.
							(c)Rescission of
				conditional clearanceThe Secretary may rescind the conditional
				clearance of a medical device under subsection (a) if the Secretary determines
				that the conditions imposed on the clearance of the device described in
				subsection (b) have not been
				met.
						.
			(b)Civil monetary
			 penaltiesSection 303(f)(1)(A) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 333(f)(1)(A)) is amended by inserting , or a
			 regulation promulgated or an order issued to carry out this Act, after
			 any person who violates a requirement of this Act.
			(c)Process for the
			 review of device applicationsSection 737(8)(J) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 379i(8)(J)) is amended by inserting
			 or required as a condition of clearance of a device under section
			 510A after Act.
			
